27 Mich. App. 375 (1970)
183 N.W.2d 621
MILLER
v.
RANGER INSURANCE COMPANY
Docket No. 8,531.
Michigan Court of Appeals.
Decided October 27, 1970.
Leave to appeal denied January 12, 1971.
Alexander, Buchanan & Conklin (C. Bruce Taylor, of counsel), for plaintiffs.
Vandeveer, Doelle, Garzia, Tonkin & Kerr, for defendant.
Before: J.H. GILLIS, P.J., and DANHOF and MAHINSKE,[*] JJ.
Leave to appeal denied January 12, 1971. 384 Mich 795.
PER CURIAM.
The defendant in its brief states that the language and the provisions of the aviation insurance policy construed by this Court in Martin v. Ohio Casualty Insurance Company, (1968), 9 Mich App 598, leave to appeal denied 381 Mich 755 are identical to the provisions of the defendant's insurance policy involved on this appeal. The defendant *376 states further that in order to successfully prosecute this appeal it must convince this Court that its decision in Martin was in error.
The defendant has failed to convince us.
Additionally, joinder of Insurance Company of North America, insurer of the deceased, was properly denied as the maximum liability under the defendant's policy exceeds the amount of alleged damages and there is no excess insurance provision as in the policy issued by Insurance Company of North America.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.